 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL RAY LOYD,                                   No. 2:18-cv-1867-MCE-EFB P
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    J. CLARK KELSO, et al.,
15                        Defendants.
16

17

18          Plaintiff, a state prisoner proceeding without counsel, seeks leave to proceed in forma

19   pauperis. ECF Nos. 2 & 5.

20                                 Application to Proceed In Forma Pauperis

21          Plaintiff’s application and prisoner trust fund account statement make the showing

22   required by 28 U.S.C. § 1915(a)(1). Accordingly, his request to proceed in forma pauperis is

23   granted. By separate order, the agency having custody of plaintiff will be directed to forward

24   payments from his account to the Clerk of Court each time the amount in the account exceeds

25   $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

26                                          Screening Requirements

27          The court is required to screen complaints brought by prisoners seeking relief against a

28   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
                                                         1
 1   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 2   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
 4           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 5   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 6   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 7   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 8   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 9   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
10   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
11   has an arguable legal and factual basis. Id.
12           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
13   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
14   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
15   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
16   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
17   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
18   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
19   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
20   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
21   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure 1216 (3d
22   ed. 2004)).
23           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
24   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
25   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
26   that allows the court to draw the reasonable inference that the defendant is liable for the
27   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
28   under this standard, the court must accept as true the allegations of the complaint in question,
                                                         2
 1   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
 2   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
 3   McKeithen, 395 U.S. 411, 421 (1969).
 4                                              Screening Order
 5          Plaintiff alleges that, for the last twenty-three months, he has been denied adequate
 6   treatment for his Hepatitis-C. ECF No. 1 at 5. He claims that defendants Salahuddin Abdur-
 7   Rahman and Rafael Miranda, both primary care providers at High Desert State Prison (“HDSP”),
 8   both denied his requests for treatment. Id. The former claimed that plaintiff’s requested
 9   treatment was too expensive; the latter told plaintiff that he was not sick enough to warrant
10   treatment. Id. Plaintiff claims that, as the months passed without treatment, he suffered: (1)
11   aches in his muscles and joints; (2) throbbing pain in his back; and (3) chronic fatigue. Id. at 6.
12   The court concludes that plaintiff’s deliberate indifference claims against Abdur-Rahman and
13   Miranda are cognizable and should proceed past screening.
14          Plaintiff’s claims against the remaining defendants, however, will be dismissed with leave
15   to amend. He has named various supervisory defendants – J. Clark Kelso (appointed by a federal
16   court to manage medical care in California Prisons), Marrion E. Spearman (warden of HDSP),
17   and Todd Murray (CEO of California Correctional Health Care Services at HDSP). Id. at 3-4.
18   Plaintiff does not allege that any of these defendants were directly involved in or had any
19   knowledge of deficiencies in his treatment. Further, there is no respondeat superior vicarious
20   liability under section 1983. City of Canton v. Harris, 489 U.S. 378, 385 (1989).
21                                              Leave to Amend
22          Plaintiff may either proceed with his Eighth Amendment medical deliberate indifference
23   claims against defendants Abdur-Rahman and Miranda, or he may elect to file an amended
24   complaint. He is cautioned that any amended complaint must identify as a defendant only
25   persons who personally participated in a substantial way in depriving him of his constitutional
26   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
27   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
28   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
                                                         3
 1   include any allegations based on state law that are so closely related to his federal allegations that
 2   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
 3             The amended complaint must also contain a caption including the names of all defendants.
 4   Fed. R. Civ. P. 10(a).
 5             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 6   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring multiple, unrelated claims
 7   against more than one defendant. Id.
 8             Any amended complaint must be written or typed so that it so that it is complete in itself
 9   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
10   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
11   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
12   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
13   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
14   1967)).
15             Any amended complaint should be as concise as possible in fulfilling the above
16   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
17   background which has no bearing on his legal claims. He should also take pains to ensure that his
18   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
19   and organization. Plaintiff should carefully consider whether each of the defendants he names
20   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
21   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
22                                        Preliminary Injunctive Relief
23             The court notes that, in his requested relief, plaintiff seeks a “preliminary and permanent
24   injunction” ordering the named defendants to provide him with Hepatitis-C treatment. ECF No. 1
25   at 10. Then, subsequently, he filed a separate a motion for preliminary injunction. ECF No. 7.
26   The Supreme Court has held, however, that a claimant seeking a preliminary injunction must
27   establish “that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in
28   the absence of preliminary relief, that the balance of equities tips in his favor, and that an
                                                          4
 1   injunction is in the public interest.” Winter v. NRDC, 555 U.S. 7, 20 (2008). Plaintiff has failed
 2   to establish any of the foregoing factors. Indeed, he has made no attempt to address any of them
 3   – either in his complaint or his motion. Thus, plaintiff’s request for preliminary injunctive relief
 4   should be denied without prejudice to resubmission of a properly supported motion at a later time.
 5                                                Conclusion
 6           It is, therefore, ORDERED that:
 7           1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 8           2.     Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 9                  in accordance with the notice to the California Department of Corrections and
10                  Rehabilitation filed concurrently herewith;
11           3.     Plaintiff’s allegations are sufficient to state cognizable Eighth Amendment
12                  deliberate indifference to medical needs claims against defendants
13                  Abdur-Rahman and Miranda. All other claims are dismissed with leave to amend
14                  within 30 days of service of this order. Plaintiff is not obligated to amend his
15                  complaint;
16           4.     With this order the Clerk of the Court shall provide to plaintiff a blank summons, a
17                  copy of the July 2, 2018 complaint, two forms USM-285, and instructions for
18                  service of process on defendants Abdur-Rahman and Miranda. Within 30 days of
19                  service of this order plaintiff may return the attached Notice of Submission of
20                  Documents with the completed summons, the completed USM-285 forms, and
21                  three copies of the endorsed amended complaint. The court will transmit them to
22                  the United States Marshal for service of process pursuant to Rule 4 of the Federal
23                  Rules of Civil Procedure. Defendants will be required to respond to plaintiff’s
24                  allegations within the deadlines stated in Rule 12(a)(1) of the Federal Rules of
25                  Civil Procedure; and
26           5.     Plaintiff is cautioned that failure to comply with this order may result in dismissal
27                  of this action for failure to prosecute.
28   /////
                                                         5
 1          Further, it is RECOMMENDED that plaintiff’s motion for preliminary injunction (ECF
 2   No. 7) be DENIED.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: February 13, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    DANIEL RAY LOYD,                                      No. 2:18-cv-1867 EFB P
10                          Plaintiff,
11             v.                                           NOTICE OF SUBMISSION OF
                                                            DOCUMENTS
12    J. CLARK KELSO, et al.,
13                          Defendants.
14

15            In accordance with the court’s Screening Order, plaintiff hereby elects to:
16            (1) ______      proceed only with the Eighth Amendment claims against defendants
17   Abdur-Rahman and Miranda and submits the following documents:
18                      1                completed summons form
19                      2                completed forms USM-285
20                      3                copies of the July 2, 2018 complaint
21   OR
22            (2) ______      delay serving any defendant and files an amended complaint in accordance
23   with the court’s Screening Order.
24

25                                                              _________________________________
26                                                                              Plaintiff
27   Dated:
28
                                                            7
